Exhibit 10.12

Summary of 2011 Compensation Arrangements for Named Executive Officers

Base Salary

As of February 18, 2011, the base salary of each of the “named executive
officers”, as defined in Item 402 of Regulation S-K, of MicroStrategy
Incorporated (“MicroStrategy” and collectively with its subsidiaries, the
“Company”), was as follows:

 

Michael J. Saylor, Chairman of the Board, President and Chief Executive Officer

   $ 875,000   

Sanju K. Bansal, Vice Chairman of the Board, Executive Vice President and Chief
Operating Officer

   $ 400,000   

Jonathan F. Klein, Executive Vice President, Law & General Counsel

   $ 550,000   

Douglas K. Thede, Executive Vice President, Finance & Chief Financial Officer

   $ 400,000   

Jeffrey A. Bedell, Executive Vice President, Technology & Chief Technology
Officer

   $ 400,000   

Cash Bonus Compensation

The Compensation Committee is authorized to develop, adopt and implement
compensation arrangements, including cash bonus awards, for Mr. Saylor. The
Compensation Committee established a formula (“2010 Bonus Formula”) for
determining the bonus amount with respect to Mr. Saylor’s performance for 2010
that is calculated using graduated rates based on the Company’s diluted earnings
per share for 2010. The Compensation Committee has the right to use discretion
to award a cash bonus amount lower than the amount calculated using the 2010
Bonus Formula. The Compensation Committee has not yet determined Mr. Saylor’s
award pursuant to the 2010 Bonus Formula and has not yet established the terms
of any cash bonus plan or award for Mr. Saylor for 2011.

The Chief Executive Officer is authorized to develop, adopt and implement
compensation arrangements, including cash bonus awards, for Messrs. Bansal,
Klein, Thede and Bedell.

The Chief Executive Officer established cash bonus targets for each of Messrs.
Bansal, Klein, Thede and Bedell for 2010 in the amounts of $450,000, $750,000,
$400,000 and $450,000, respectively. The Chief Executive Officer has not yet
determined awards pursuant to these cash bonus targets for 2010. Awards pursuant
to the foregoing cash bonus targets will be determined by the Chief Executive
Officer based on the Chief Executive Officer’s subjective evaluation of the
individual’s performance in the context of general economic and industry
conditions and Company performance during 2010.

Performance Incentive Plan

Awards under the Performance Incentive Plan (the “Plan”) consist of the right to
receive a cash amount that is either (A) a fixed amount determined at the time
of grant of the award or (B) an amount calculated by multiplying a percentage
that is specified at the time of grant of the award (“Bonus Percentage”) by
MicroStrategy’s Core Operating Income (as defined below) for the performance
period of the award, in each case subject to reduction at the discretion of the
administrator of the award for a specified amount of time following the
applicable performance period, and otherwise in accordance with the terms and
conditions of the Plan. For purposes of the Plan, “Core Operating Income” means
income from operations before financing and other income and income taxes of
MicroStrategy’s consolidated core business intelligence business unit. Payment
of a bonus amount with respect to an award will occur within 31 days after the
third anniversary of the last day of the fiscal year in which the performance
period of the award occurs (a “Payment Date”), subject to the award recipient
being continuously employed during such three-year period and the other terms
and conditions of the Plan. If an award recipient dies, becomes disabled or
retires in a circumstance that would constitute a qualifying retirement under
the Plan (any such event, a “Special Separation Event”) before the completion of
the performance period of the award, the award recipient would be eligible to
receive a pro rata portion of the cash bonus amount pertaining to the award
based on the number of months of the award recipient’s employment with respect
to such performance period (rounded down to the nearest whole month), payable on
the Payment Date of such award. If a Special Separation Event occurs after the
completion of the performance period of the award, but prior to the Payment Date
of the award, the award recipient would be eligible to receive the full bonus
amount pertaining to the award, payable on the Payment Date of such award.

 



--------------------------------------------------------------------------------

Bonus amounts may be reduced or recouped by the Company, in whole or in part, in
the event the award administrator determines that the award recipient has
engaged in fraud or misconduct. The award administrator may also reduce, in
whole or in part, a bonus amount payable to a recipient if the Company
experiences a financial restatement and a previously determined bonus amount
payable under an award is greater than it would be if such amount were
determined based on the restated financial statement. The total amount paid
under the Plan to any individual participant may not exceed $1,500,000 in any
fiscal year (the “Annual Cap”).

On March 30, 2010, the Compensation Committee granted the awards under the Plan,
with a performance period of fiscal year 2010, to Messrs. Bansal, Klein, Thede
and Bedell with Bonus Percentages of 0.4848%, 0.6667%, 0.4242% and 0.5152%,
respectively. Pursuant to these awards, each of Messrs. Bansal, Klein, Thede and
Bedell is eligible to receive, upon satisfaction of the terms and conditions of
his award and subject to the Annual Cap, a cash bonus amount equal to the
applicable Bonus Percentage multiplied by MicroStrategy’s Core Operating Income
for fiscal year 2010. Based on the Core Operating Income with respect to fiscal
year 2010, the maximum amounts of these cash bonuses are approximately $265,004,
$364,380, $231,878 and $281,567, respectively, which amounts remain subject to
the negative discretion of the Compensation Committee.

Option Awards

The named executive officers are eligible to receive options, restricted stock
awards and other awards under the Amended and Restated 2009 Stock Incentive Plan
of Angel.com Incorporated (“Angel.com”), a wholly owned subsidiary of
MicroStrategy.

Other Compensation

On January 31, 2011, MicroStrategy entered into an agreement with Aeromar
Management Company, LLC, a Delaware limited liability company (“Aeromar”), of
which Mr. Saylor is the sole member, effective October 11, 2010. Under the
agreement, MicroStrategy is (i) providing to Aeromar use of approximately 120
square feet of office space within MicroStrategy’s leased headquarters space at
1850 Towers Crescent Plaza, Vienna, Virginia, (ii) providing to Aeromar various
related services and arrangements, and (iii) providing to Mr. Saylor gross-up
payments in respect of taxes that he may incur as a result of the arrangement.
The agreement does not require any rental or other payments from Aeromar or
Mr. Saylor. MicroStrategy has filed a copy of this agreement as Exhibit 10.14 to
this Annual Report on Form 10-K.

The Company also pays monthly dues for Messrs. Saylor, Bansal, Klein, Thede and
Bedell at a private club that offers dining services and hosts business,
professional and social community events.

The Company is authorized to make available, from time to time, tickets to
sporting, charity, dining, entertainment or similar events as well as use of
corporate suites, club memberships or similar facilities that the Company may
acquire (“Corporate Development Programs”), for personal use by Company
personnel to the extent a Corporate Development Program is not at such time
being used exclusively by the Company for business purposes. Eligible personnel
include members of MicroStrategy’s Board of Directors (the “Board”), executive
officers of the Company and other employees of the Company. Any such personal
use may be deemed compensation to such persons.



--------------------------------------------------------------------------------

The Company has adopted a policy authorizing the Company to make available, from
time to time, any designated vehicle that the Company owns or may acquire
(“Designated Vehicles”) for personal use by eligible Company personnel, to the
extent the Designated Vehicle is not at such time being used exclusively by the
Company for business purposes. Eligible personnel include the Chief Executive
Officer and any employees and members of the Board authorized by the Chief
Executive Officer to use Designated Vehicles. Any such personal use may be
deemed compensation to such persons.

The Company is also authorized to acquire the services of one or more drivers
for vehicles other than a Company vehicle (such services, “Alternative Car
Services”) for personal use by eligible Company personnel. Eligible personnel
include the Chief Executive Officer and any employees and members of the Board
authorized by the Chief Executive Officer to use Alternative Car Services. Any
such personal use may be deemed compensation to such persons. The Company has
established a policy that the aggregate compensation to all Company personnel as
a result of use of Alternative Car Services, together with all associated tax
gross-up payments, may not exceed $150,000 in any fiscal year.

The Company has adopted an aircraft use policy which, among other things,
permits certain personal use of the fractional interest that the Company has
leased in a Gulfstream Aerospace 450 (the “G450”) through a fractional interest
program operated by NetJets International, Inc. (“NetJets”). The fractional
interest includes certain rights to use the G450 as well as other aircraft
operated by NetJets (collectively, the “NetJets Aircraft”). The aircraft use
policy permits personal use of the NetJets Aircraft by (i) the Chief Executive
Officer, (ii) non-employee members of the Board to the extent approved by the
Board’s Special Committee on Board Member Aircraft Use and (iii) other employees
of the Company to the extent approved by the Chief Executive Officer, when the
NetJets Aircraft is not otherwise being used by the Company exclusively for
business use. Any such personal use may be deemed compensation to such persons.

From time to time, the Board may hold meetings and other related activities in
various locations for which the Company’s payment of the expenses of Company
participants and Company participants’ guests may be deemed compensation to
Company participants (“Meeting Activities”).

Each year the Company sponsors a “President’s Club” trip for Company sales and
services personnel who have met specified performance criteria as well as
certain executive officers and their guests (“President’s Club Events”).
Participation in President’s Club Events by Company personnel may be deemed
compensation to such persons. The Company has established a policy that the
compensation imputed to Mr. Saylor as a result of such participation, excluding
any associated tax gross-up payments, may not exceed $30,000 in any fiscal year.

In addition, the Company may hold, host or otherwise arrange parties, outings or
other similar entertainment events at which Mr. Saylor and Mr. Bansal are
permitted to entertain personal guests (“Entertainment Events”) and are paid a
tax gross-up for taxes they may incur as a result of such event, as described
below. The Company has established a policy that the aggregate incremental cost
to the Company of such Entertainment Events (to the extent that they are not
Corporate Development Programs) attributable to each of Mr. Saylor and
Mr. Bansal, including all tax gross-up payments, may not exceed $75,000 in any
fiscal year.

The Company may also request that Company personnel participate in conferences,
symposia and other similar events or activities relating to the Company’s
business for which the Company’s payment of the expenses of Company participants
and Company participants’ guests may be deemed compensation to Company
participants (“Company-Sponsored Activities”).

To the extent that personal use of Corporate Development Programs, Designated
Vehicles, Alternative Car Services or the NetJets Aircraft or participation in
Meeting Activities, President’s Club Events, Entertainment Events or
Company-Sponsored Activities is deemed compensation to an executive officer, the
Company pays to (or withholds and pays to the appropriate taxing authority on
behalf of) such executive officer a “tax gross-up” in cash, which would
approximate the amount of the individual’s (i) federal and state income and
payroll taxes on the taxable income associated with such participation or
personal use plus (ii) federal and state income and payroll taxes on the taxes
that the individual may incur as a result of the payment of taxes by the
Company, subject to the aggregate amount limitations described above, if
applicable.